    Case 1:20-cv-06391-BMC Document 13 Filed 01/27/21 Page 1 of 3 PageID #: 44




JAMES E. JOHNSON                      THE CITY OF NEW YORK                        COREY S. SHOOCK
Corporation Counsel                                                                      Senior Counsel
                                  LAW DEPARTMENT                                  phone: (212) 356-5051
                                                                                  cshoock@law.nyc.gov
                                         100 CHURCH STREET
                                         NEW YORK, N.Y. 10007

                                               January 27, 2021

By ECF
Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                 Re:    Charles Prescott v. City of New York, et al.
                        20 Civ. 6391 (BMC)

Your Honor:

                I am a Senior Counsel in the Office of the Corporation Counsel of the City of
New York, and the attorney assigned to the above-referenced case. Defendant City writes to
respectfully request that the Court grant Defendant City a 60-day enlargement of time to respond
to the complaint from February 2, 2021 to and including April 5, 2021, and to adjourn the Initial
Conference currently scheduled for February 16, 2021 to a date convenient to the Court after
April 5th. Additionally, Defendant City asks that the Court sua sponte enlarge the time of
defendants Ryan Hoey, Nancy Mecca, 1 and Damien Bartels, 2 to respond to the complaint for a
period of 60 days. 3
              This is Defendant City’s first request for an enlargement of time to respond to the
Complaint, and first request for an adjournment of the Initial Conference. Counsel for the City
conferred with Plaintiff’s counsel Amy Rameau by telephone on January 26, 2021, and she
consents to Defendant’s enlargement and adjournment applications.
             This action was commenced against defendant City and New York City Police
Department (“NYPD”) Officers Ryan Hoey, Nancy Mecca, Damien Bartles, and “Officer Rose”

1
    Being sued herein as “Officer Mecca.”
2
    Being sued herein as “Sergeant Bartels.”
3
 The Complaint purports to name “Officer Rose” as a defendant, however, upon information and
belief, “Officer Rose” has not been served with process and as such is not a party to this action.
 Case 1:20-cv-06391-BMC Document 13 Filed 01/27/21 Page 2 of 3 PageID #: 45




on December 31, 2020. (See ECF No. 1.) The Complaint, made pursuant to 42 U.S.C. § 1983,
alleges inter alia, that on January 1, 2018, Plaintiff was falsely arrested and maliciously
prosecuted in Queens County after the individual defendants made a warrantless and unlawful
entry into his home. Plaintiff also makes a claim for municipal liability against Defendant City.
Request for Enlargement of Time to Respond to the Complaint
                 The requested enlargement is necessary to allow the Office of Corporation
Counsel to continue to investigate plaintiff’s allegations in accordance with its obligations under
Rule 11(b) of the Federal Rules of Civil Procedure. This additional time will permit Defendant
City to gather records to assess plaintiff’s claims and determine the nature and extent of
Plaintiff’s alleged injuries in order to properly respond to the Complaint, determine the eligibility
for representation of individually named defendants pursuant to New York General Municipal
Law (“GML”) § 50-k, and evaluate this case for possible early settlement.
                In furtherance of its investigation, this Office must obtain records from NYPD,
the District Attorney of Queens County (“QCDAO”), and the criminal court concerning
Plaintiff’s arrest and prosecution. Accordingly, Defendant City has requested that Plaintiff
execute and return a release pursuant to New York Criminal Procedure Law (“C.P.L”) §§ 160.50
and 160.55 so that NYPD, QCDAO, and the criminal court can release those records to this
Office. Defendant City awaits that release from Plaintiff.
               Additionally, the enlargement will permit counsel for Defendant City to
familiarize himself with this case and conduct a thorough investigation of Plaintiff’s allegations.
Counsel for the City was recently assigned this matter, and thus, the City respectfully requests
that the Court grant this request in order to allow counsel to evaluate this case and to proceed
with our investigation into plaintiff’s claims.
               In addition to the City, the Complaint purports to name Ryan Hoey, Nancy
Mecca, and Damien Bartles as defendants. Presuming this Office receives a request for legal
representation in a timely fashion from the named defendants, pursuant to GML § 50-k, this
Office must determine, based on a review of the case and that defendants’ disciplinary records,
whether we can provide representation to the individual defendants. Furthermore, as the Court is
aware, the existence of a pending investigation would prevent this Office from interviewing any
City employee involved so as not to interfere with such an investigation. See Dinler v. City of
New York (In re City of New York), 607 F.3d 923, 944 (2d Cir. 2010). This Office has already
requested these records, and we currently await same in order to complete this portion of our
investigation.
                Should this Office conclude that an individual defendant is eligible for
representation (see Mercurio v. The City of New York, et al., 758 F.2d 862, 864-65 (2d Cir.
1985) quoting Williams v. City of New York, et al., 64 N.Y.2d 800, 486 N.Y.S.2d 918 (1985)
(decision whether to represent individual defendants is made by the Corporation Counsel as set
forth in state law)), we may not commence that representation until we obtain written
authorization to do so by that defendant. While we do not, at present, represent the individual
defendants, and therefore cannot request relief on their behalf, we ask for the sake of efficiency
that the Court, sua sponte, enlarge their time to answer to be the same as the City’s, so that their
defenses are not jeopardized.




                                                -2-
 Case 1:20-cv-06391-BMC Document 13 Filed 01/27/21 Page 3 of 3 PageID #: 46




Request to Adjourn Initial Conference
               Defendant City also respectfully requests that the Initial Conference currently
scheduled for February 16, 2021, be adjourned for the reasons stated above, because Defendant
will not yet be in possession of information sufficient to meaningfully participate in a court
conference. If the Court grants Defendant City’s application for an enlargement, Defendant City
further respectfully requests that the Initial Conference be rescheduled to a date after issue is
joined. However, Defendant City is not available on the following dates: April 8-9, and May 10-
17, 2021. Counsel for Plaintiff represents that she expects to be out of the office between May 17
and May 31, 2021.
Conclusions
              Defendant City respectfully requests that the Court grant it an enlargement of 60
days, from February 2, 2021 to and including April 5, 2021, to respond to the Complaint.
Defendant City further requests that the Court sua sponte enlarge the time of individual
defendants Ryan Hoey, Nancy Mecca, and Damien Bartels to respond to the Complaint to the
same date, i.e. April 5, 2021. Finally, Defendant City respectfully requests that the Initial
Conference currently scheduled for February 16, 2021, be adjourned to a date after Defendant
has responded to the Complaint that is convenient to the Court, other than those listed above.
               Defendant City thanks the Court for its attention to this matter.


                                              Respectfully submitted,

                                              Corey S. Shoock                /s
                                              Corey S. Shoock
                                              Senior Counsel
                                              Special Federal Litigation Division




cc:    Amy Rameau, Esq. (By ECF)
       Attorney for Plaintiff
       16 Court Street, Suite 2504
       Brooklyn, New York 11241




                                                -3-
